AO 245C (Rev. 09/19) Case
                     Amended3:18-cr-00025-MMD-CLB
                             Judgment in a Criminal Case             Document 52 Filed 07/22/20 (NOTE:
                                                                                                 PageIdentify
                                                                                                       1 of Changes
                                                                                                              12 with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                MICHAEL EDWARD WATSON                                       )   Case Number: 3:18-CR-25-MMD-CBC
                                                                            )   USM Number:
Date of Original Judgment:             2/8/2019                             )   Lauren Gorman
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the superseding information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                Count
18 USC §2252A(a)(5)(B) Possession of Child Pornography                                                      8/16/2017                   1




       The defendant is sentenced as provided in pages 2 through                8         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) indictment
G                                                G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           7/22/2020
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                 MIRANDA M. DU, CHIEF U.S.                  DISTRICT JUDGE
                                                                                Name and Title of Judge
                                                                                    7/22/2020
                                                                                Date
AO 245C (Rev. 09/19)Case
                     Amended3:18-cr-00025-MMD-CLB
                              Judgment in a Criminal Case      Document 52 Filed 07/22/20 Page 2 of 12
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page     2         of        8
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
Time served (after a 14 day self-quarantine period.) *




G      The court makes the following recommendations to the Bureau of Prisons:




✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19)Case
                      Amended3:18-cr-00025-MMD-CLB
                               Judgment in a Criminal Case      Document 52 Filed 07/22/20 Page 3 of 12
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page 3           of          8
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G✔ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ✔
     G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ✔
     G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19)Case
                     Amended3:18-cr-00025-MMD-CLB
                              Judgment in a Criminal Case       Document 52 Filed 07/22/20 Page 4 of 12
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page 4          of        8
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19)Case
                     Amended3:18-cr-00025-MMD-CLB
                              Judgment in a Criminal Case   Document 52 Filed 07/22/20 Page 5 of 12
                     Sheet 3D — Supervised Release                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page 5             of        8
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC

                                   SPECIAL CONDITIONS OF SUPERVISION
 1. You must participate in a mental health treatment program and follow the rules and regulations of that program. The
 probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
 location, modality, duration, intensity, etc.). You must pay the costs of the program, based upon your ability to pay.

 2. You must not have direct contact with any child you know or reasonably should know to be under the age of 18, not
 including your own children, without the permission of the probation officer. If you do have any direct contact with any child
 you know or reasonably should know to be under the age of 18, not including your own children, without the permission of
 the probation officer, you must report this contact to the probation officer within 24 hours. Direct contact includes written
 communication, in-person communication, or physical contact. Direct contact does not include incidental contact during
 ordinary daily activities in public places.

 3. You must not go to, or remain at, any place where you know children under the age 18 are likely to be, including parks,
 schools, playgrounds, and childcare facilities.

 4. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
 (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
 States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
 violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
 be conducted at a reasonable time and in a reasonable manner.

 5. You must not view or possess any “visual depiction,” or any photograph, film, video, picture, or computer or
 computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of “sexually
 explicit conduct” involving children, or "actual sexually explicit conduct" involving adults, that would compromise your sex
 offense-specific treatment. These restrictions do not apply to materials necessary to, and used for, any future appeals, or
 materials prepared or used for the purposes of sex-offender treatment.

 “Visual depiction” (as defined in 18 U.S.C. § 2256(5)) includes undeveloped film and videotape, data stored on computer
 disk or by electronic means which is capable of conversion into a visual image, and data which is capable of conversion
 into a visual image that has been transmitted by any means, whether or not stored in a permanent format;

 “Sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving children means actual or simulated (i) sexual
 intercourse, including genital-genital, oral-genital, or oral-anal, whether between the same or opposite sex; (ii) bestiality;
 (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic area of any person.

 "Actual sexually explicit conduct” (as defined by 18 U.S.C. § 2257(h)(1)) involving adults means actual, but not simulated,
 conduct as defined in clauses (i)-(v) above.

 6. You must participate in a sex offense-specific treatment program, and follow the rules and regulations of that program.
 The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).
 You must pay the costs of the program, based upon your ability to pay.

 7. You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you
 are in compliance with the requirements of your supervision or treatment program.

 8. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
 1030(e)(1)) you use.

 CONTINUED ON NEXT PAGE
        Case 3:18-cr-00025-MMD-CLB Document 52 Filed 07/22/20 Page 6 of 12



AO 245B(Rev. 02/18) Judgment in a Criminal                        page 6 of 8
Case Sheet 3D — Supervised Release
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CLB


                    ADDITIONAL SPECIAL CONDITIONS OF SUPERVISION
10. You must not incur new credit charges or open additional lines of credit without the
approval of the probation officer unless you are in compliance with the payment schedule.
11. You must provide the probation officer access to any requested financial information and
authorize the release of any financial information. The probation office will share financial
information with the U.S. Attorney’s Office.
12. You will be confined to home confinement for a period of 24 months, with location
monitoring, at the direction of the probation officer. *
AO 245C (Rev. 09/19) Case
                      Amended 3:18-cr-00025-MMD-CLB
                               Judgment in a Criminal Case       Document 52 Filed 07/22/20 Page 7 of 12
                      Sheet 5 — Criminal Monetary Penalties                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page     7         of 8
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment           5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS           $ 100.00             $ 10,000.00                      $                             $                        $


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage
 Marsh Law Firm PLLC                                                           $5,000.00
 "Tara" Series                                                                 $5,000.00




TOTALS                           $                          0.00          $                   10,000.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for        G fine         G restitution.
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                      Amended 3:18-cr-00025-MMD-CLB
                               Judgment in a Criminal Case      Document 52 Filed 07/22/20 Page 8 of 12
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page   7         of    9
DEFENDANT: MICHAEL EDWARD WATSON
CASE NUMBER: 3:18-CR-25-MMD-CBC

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 10,100.00          due immediately, balance due

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,      G     E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           Any unpaid balance shall be paid at a monthly of not less than 10% of any income earned during incarcerations
           and/or gross income while on supervision, subject to adjustment by the Court based upon ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
      the items listed in the order of forfeiture (attached.)


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
          Case
          Case 3:18-cr-00025-MMD-CLB
               3:18-cr-00025-MMD-CBC Document
                                     Document52
                                              29 Filed
                                                  Filed07/22/20
                                                        01/30/19 Page
                                                                  Page91ofof12
                                                                             4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:18-CR-025-MMD-CBC

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 MICHAEL EDWARD WATSON,

12                Defendant.

13         This Court finds Michael Edward Watson pled guilty to Count One of a One-Count
14 Superseding Information charging him with possession of child pornography in violation of

15 18 U.S.C. § 2252A(a)(2). Superseding Information, ECF No. 22; Binding Plea Agreement,

16 ECF No. 23; Arraignment and Plea, ECF No. 26.

17         This Court finds Michael Edward Watson agreed to the forfeiture of the property set
18 forth in the Binding Plea Agreement and the Forfeiture Provision of the Superseding

19 Information. Superseding Information, ECF No. 22; Binding Plea Agreement, ECF No. 23;

20 Arraignment and Plea, ECF No. 26.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Binding Plea

23 Agreement and the Forfeiture Provision of the Superseding Information and the offense to

24 which Michael Edward Watson pled guilty.

25         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
26 any book, magazine, periodical, film, videotape, or other matter which contains any such

27 visual depiction, which was produced, transported, mailed, shipped or received in violation

28 of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be
          Case
           Case3:18-cr-00025-MMD-CLB
                3:18-cr-00025-MMD-CBC Document
                                       Document5229 Filed
                                                     Filed07/22/20
                                                           01/30/19 Page
                                                                     Page102 of 12
                                                                                4



 1   used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property

 2   traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1)

 3   and (a)(3): Apple MacBook Pro, SN C02QK03EFVH8 (property).

 4          This Court finds that the United States of America may amend this order at any time

 5   to add subsequently located property or substitute property to the forfeiture order pursuant

 6   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 7          This Court finds the United States of America is now entitled to, and should, reduce

 8   the aforementioned property to the possession of the United States of America.

 9          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Michael Edward Watson in the

13   aforementioned property are forfeited and are vested in the United States of America and

14   shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                      2
          Case
           Case3:18-cr-00025-MMD-CLB
                3:18-cr-00025-MMD-CBC Document
                                       Document5229 Filed
                                                     Filed07/22/20
                                                           01/30/19 Page
                                                                     Page113 of 12
                                                                                4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 3   Building, 400 South Virginia Street, 3rd Floor, Reno, NV 89501, no later than thirty (30)

 4   days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 5   after the first day of the publication on the official internet government forfeiture site,

 6   www.forfeiture.gov.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 8   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 9   Attorney’s Office at the following address at the time of filing:

10                  Daniel D. Hollingsworth
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19                January 30
            DATED _____________________, 2019.

20

21

22                                                HONORABLE MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
         Case
          Case3:18-cr-00025-MMD-CLB
               3:18-cr-00025-MMD-CBC Document
                                      Document5229
                                                28 Filed
                                                    Filed07/22/20
                                                          01/30/19 Page
                                                                    Page124 of 12
                                                                               4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 30, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
